Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/21/2022, 7/13/2021, 4/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of the Claims

Claims 1-11 set forth in the preliminary amendment submitted 4/23/2020 form the basis of the present examination.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.


The abstract of the disclosure is objected to because:
The abstract should be in narrative form within the range of 50 to 150 words in length
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1,4 and 6 are objected to because of the following informalities:   

Claims 1,4 and 6 recites the limitation “adapted to”. 
It has been held that the recitation that an element is "adapted to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 UPSQ 138.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites “first heating member.” The meaning of the language “heating member” is unclear. Is the heating member to heat the device or the member is heated when the temperature changes? Therefore, the limitation is not clear.
 For purposes of the present examination the limitation “the first heating member “and “the second heating member” is construed to mean as any material that the layer includes.  Clarification is required so that the scope of the claim is clear.  

Claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by virtue of its dependence from claim 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 5-10 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by SCHAEVITZ et al. (Hereinafter “SCHAEVITZ”) in the CN 101248550 A.


Regarding claim 1, SCHAEVITZ teaches a chamber for real-time analysis of a generated gas in a secondary battery (fuel cells having an efficient device of thermal insulation such that all of the components requiring high temperature operation are contained within a single shell and whereby such thermal insulation is disposed exterior to such shell. The rest aspects of the invention claims management of heat flow betweens the components and inhabitation of the heat consumption; Page 1 Abstract Line 1-4; Specifically, in a housing having a plurality of fuel battery device component close to the integrated level is one of important design factor; Page 3 second Paragraph Line 11-12; Fuel cell device is used to house the battery therefore the device is used for battery also), comprising:
a first housing [210] which is insulative (insulative volume 210), and adapted to house the secondary battery [206] is mounted in an inner space [208] (inner space 208) surrounded by the first housing [210] (Furthermore, all three components are integrated Page 10 First paragraph Line 16-19);
a second housing [212] (outer wall 212 as the second housing) which is thermally conductive and surrounding the first housing [210] (Figure 6 below shows that the second housing surrounds the first housing);
an inlet configured to connect a pump module [223] for generating a flow of an induction medium into the chamber [212]+[210], and an outlet [207] for connecting an analysis module for analyzing the generated gas in the secondary battery [202] (FIG. 6 includes various active and passive safety of the fuel cell device 200 embodiments of the of the present invention. solid oxide fuel cell 202, a fuel reformer 204 and a tail gas burner 206 fluid communication with each other and thermally connected. is also shown for collecting electric power generated from the fuel cell 202 for collecting a part of circuit 207; Page 10 First Paragraph Line 12-15) by the flow of the induction medium (Therefore, in FIG. 6 showing the various flow path/flow Fi to Fs. flow path into the fuel flow, of device 215 and flow path F2 represents the introduction and flow of air into the device. turn, flow path F3 representation converter 204 away from the fuel air mixture of fuel and treated. after the initial reaction in the fuel cell 202, a chemical compound and reaction product flows to the tail gas burner 206 along flow path F4. Finally, after processing by the tail gas burner 206, heat energy and substantially no volatilization of materials along the flow path F5 from the device 200; Page 10 Paragraph 2 Line 8-13);
a temperature sensor [226] configured to measure a temperature of the secondary battery [202] or a temperature inside the chamber (In one embodiment, the control circuit 224 also receives data 200 operation by the fuel cell device, and responding to the data control of fuel cell device operation. a temperature sensor 226, a flow sensor (or multiple sensors) 22S, a pressure sensor (not shown) and other sensors and detectors can be combined or are combined out of each component of the fuel cell device, for monitoring various operating parameters in each component of the fuel cell device. electrical/mechanical control of the flow valve 230 can be associated with the fuel guide tube, or may be a part of the fuel tube. of a suitable sensor can include, but is not limited to a fluid flow detector; Page 10 Third Paragraph Line 3-4 and Page 11 First Paragraph Line 1-5);

    PNG
    media_image1.png
    754
    706
    media_image1.png
    Greyscale

Figure 6: Modified Figure 6 of SCHAEVITZ
a first heating member configured to heat the secondary battery, wherein the first heating member is adapted to be inserted into the second housing [212] (In addition, existing fuel cell apparatus and system design provides a heating component (other than solid oxide fuel cell), in order to improve the efficiency of the system; Technical Field Page 2 Line 7-9).
Regarding claim 2, SCHAEVITZ teaches a chamber for real time analysis of the generated gas in the secondary battery, wherein 
the first heating member has a bar shape (Figure 6: Modified Figure 6 of SCHAEVITZ above shows that the first heating member as the second housing 212 has a bar shape).


Regarding claim 5, SCHAEVITZ teaches a chamber, wherein 
the temperature sensor [226] is positioned such that one a first end of the temperature sensor is located close to the secondary battery or in contact with or within proximity to the secondary battery in order to measure the temperature of the secondary battery [202] (Figure 6: Modified Figure 6 of SCHAEVITZ above shows the temperature sensor [226] is positioned such that one a first end of the temperature sensor is located close to the secondary battery or in contact with or within proximity to the secondary battery in order to measure the temperature of the secondary battery [202]).

Regarding claim 6, SCHAEVITZ teaches a chamber, 
wherein the chamber comprises a second heating  member (member inside [210]), and wherein the first and second heating members are inserted into one a surface of the second housing, and wherein one of the first heating members member is adapted to be inserted into an upper portion of one the surface of the second housing and the other of the second heating members member is adapted to be inserted into a lower portion of one the surface of the second housing (Figure 6: Modified Figure 6 of SCHAEVITZ above shows that 

Regarding claim 7, SCHAEVITZ teaches a chamber, 
wherein the chamber comprises a second heating member (Inside the housing 212 is the second heating member), and wherein the first heating member [212] is inserted into first surface of the second housing [212] (first heating member is the first surface of the second housing), and the second heating member is inserted into an opposite second surface of the two opposite surfaces of the second housing [212] (Figure 6: Modified Figure 6 of SCHAEVITZ above shows the second heating member is inserted into an opposite second surface of the two opposite surfaces of the second housing [212]).

Regarding claim 8, SCHAEVITZ teaches a chamber, 
wherein the chamber [212]+[210] comprises a chamber body [212] which has a cuboid shape with an opening on one side (opening side is the side where the fluid is flowing F1---F5) and a chamber cover coupled to the opening of the chamber body (Chamber cover coupled to the opening side), wherein the chamber body and the chamber cover are combined to form a space in which the secondary battery [202] is mounted and into which the heating member [212] is inserted (Figure 6: Modified Figure 6 of SCHAEVITZ above shows the chamber [212]+[210] comprises a chamber body [212] which has a cuboid shape with .

Regarding claim 9, SCHAEVITZ teaches a chamber, further 
comprising a second heating member (Inside outer wall 212 is the second heating member), wherein the first heating member (outer wall 212) is inserted into the second housing of the chamber body, and the second heating member is inserted into the second housing of the chamber cover (Furthermore, all three components are integrated together in the isothermal region 208 inside the shell body, the isothermal zone partially delimited by an insulating volume 210. turn, insulating volume 210 partially by the fuel cell device 200 of the outer wall 212 and the fluid manifold and partially to define the device package 214; Page 10 First paragraph Line 16-19; Figure 6 : Modified Figure 6 of SCHAEVITZ above shows the first heating member (outer wall 212) is inserted into the second housing of the chamber body, and the second heating member is inserted into the second housing of the chamber cover).

Regarding claim 10, SCHAEVITZ teaches a system for real-time analysis of a generated gas in a secondary battery (fuel cells having an efficient device of thermal insulation such that all of the components requiring high temperature operation are contained within a single shell and whereby such thermal insulation is disposed exterior to such shell. The rest aspects of the invention claims management of heat flow betweens the components and inhabitation of the heat consumption; Page 1 Abstract Line 1-4), comprising:
the chamber according to claim 1 (see the rejection of claim 1 above);
the pump module [223];
the analysis module [222] (verification circuit 222 as the analysis module); and
a temperature control module [224] configured to control a temperature applied to the secondary battery by the first heating member to a desired temperature in real time, wherein the temperature sensor [226] and the first heating member are connected to the temperature control module, respectively (the control circuit 224 also receives data 200 operation by the fuel cell device, and responding to the data control of fuel cell device operation. a temperature sensor 226, a flow sensor (or multiple sensors) 22S, a pressure sensor (not shown) and other sensors and detectors can be combined or are combined out of each component of the fuel cell device, for monitoring various operating parameters in each component of the fuel cell device. electrical/mechanical control of the flow valve 230 can be associated with the fuel guide tube, or may be a part of the fuel tube. of a suitable sensor can include, but is not limited to a fluid flow detector, a chemical detector, a pressure detector, a comparator circuit, a voltage detector, a current detector, a direct mass flow rate detector, an indirect mass flow rate detector, a volume flow detector, a differential detector, a temperature detector, a radiation detector, and combinations thereof. control system can not clearly show various electrically connected to data transmitting and receiving device in the FIG. Therefore, the device may start the irregular ground operation and bring risk to the user. said control system via the temperature data, flow data, pressure data, preset data or other data to identify the irregularity. another fuel cell device component as a response, the control circuit may send the electrical signal to the flow valve or a fuel reformer such as to stop fuel conversion; Page 10 Third Paragraph Line 4 and Page 11 First Paragraph 1 Line 1-14; therefore, temperature a is controlled by the control circuit).

    PNG
    media_image2.png
    733
    700
    media_image2.png
    Greyscale


 Figure 6 (1): Modified Figure 6 of SCHAEVITZ



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over SCHAEVITZ et al. (Hereinafter “SCHAEVITZ”) in the CN 101248550 A in view of Bhola et al. (Hereinafter “Bhola”) in the US patent Application Publication Number US 20140342195 A1.

Regarding claim 4, SCHAEVITZ fails to teach a chamber, wherein the chamber further comprises charging/discharging terminals configured to contact electrodes of the secondary battery, wherein the charging/discharging terminals are configured to cause a charge/discharge module to charge/discharge the secondary battery, and wherein the charge/discharge module is adapted to be electrically connected to electrodes of the secondary battery in order to drive a charging/discharging of the secondary battery.
Bhola teaches an improved type of a battery module and case therefor which contains at least one battery cell, and at least one conduit carrying a cooling fluid to cool the at least one cell (paragraph [0010] Line 4-6), wherein 
the chamber further comprises charging/discharging terminals configured to contact electrodes of the secondary battery, wherein the charging/discharging terminals are configured to cause a charge/discharge module to charge/discharge the secondary battery, and wherein the charge/discharge module is adapted to be electrically connected to electrodes of the secondary battery in order to drive a charging/discharging of the secondary battery (In a preferred embodiment, the cells 10 are oriented with the terminals 11 towards the top of the case 13. As illustrated in FIG. 3, the cells 10 preferably have two terminals 11, a positive terminal 11p and a negative terminal 11n for extracting electrical energy from the cell 10 and also for recharging the cell 10; Paragraph [0032] Line 1-5; terminals are the charging and discharging module when connected to power it charges the battery). The purpose of doing so is to charge and discharge the battery, to remove heat from the battery cells and to produce a more uniform temperature distribution amongst the battery cells, while providing the necessary functionality with respect to containment and protection.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify SCHAEVITZ in view of Bhola, because Bhola teaches to include a charge/ discharge module charge and discharge the battery, removes heat from the battery cells and produces a more uniform temperature distribution amongst the battery cells, while providing the necessary functionality with respect to containment and protection (Paragraph [0009]).


Regarding claim 11, SCHAEVITZ fails to teach a system, wherein the system further comprises a charge/ discharge module which is electrically connected to electrodes of the secondary battery to drive a charge/discharge of the secondary battery.

wherein the system further comprises a charge/ discharge module which is electrically connected to electrodes of the secondary battery to drive a charge/discharge of the secondary battery (In a preferred embodiment, the cells 10 are oriented with the terminals 11 towards the top of the case 13. As illustrated in FIG. 3, the cells 10 preferably have two terminals 11, a positive terminal 11p and a negative terminal 11n for extracting electrical energy from the cell 10 and also for recharging the cell 10; Paragraph [0032] Line 1-5; terminals are the charging and discharging module when connected to power it charges the battery). The purpose of doing so is to charge and discharge the battery, to remove heat from the battery cells and to produce a more uniform temperature distribution amongst the battery cells, while providing the necessary functionality with respect to containment and protection.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify SCHAEVITZ in view of Bhola, because Bhola teaches to include a charge/ discharge module charge and discharge the battery, removes heat from the battery cells and produces a more uniform temperature distribution amongst the battery cells, while providing the necessary functionality with respect to containment and protection (Paragraph [0009]).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Obrist et al. (US 20130280575 A1) discloses, “TEMPERATURE-CONTROLLED BATTERY-A temperature-controlled battery, in particular as an energy source for a vehicle drive, having numerous flat battery cells which are electrically connected to one another and are combined parallel in relation to one another and with spacers, which are arranged between said battery cells and are distributed in a plurality of battery chambers, in a thermally insulated battery housing to form cell packs, wherein a free-flowing first heat carrier which is in contact with the battery cells is enclosed in the battery housing, said first heat carrier exchanging heat with at least one second heat carrier, which is enclosed in a channel system, by means of heat-transfer areas which are enclosed in the battery housing, said second heat carrier having at least one feed and discharge line, which is routed out of the battery, for temperature-controlled heat exchange outside the battery, and at least one pump is enclosed within the battery housing for forced convection at the battery cells, said pump forming a flow connection with the first heat carrier on the inflow and outflow side, wherein the channel system which has a feed and 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866